DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Claim Objections
3.	Claim 1 is objected to because of the following informalities: 
Claim 1 recites “wherein said match entry result is a single bit: and wherein each of said one or more match vectors consists of N bits.” The Examiner respectfully requests the claim needs to amended as “wherein said entry match result is a single bit: and wherein each of said one or more match vectors consists of N bits.” Appropriate correction is required.

Response to Arguments
4.	Applicant’s argument filed on 04/28/2021 with respect claims 1-20 have been fully considered but they are not persuasive.
The applicant contends that the office action fails to teach or suggest the limitation of " said generating including lookup result integrity processing each particular match vector of said one or more match vectors with a particular error accuracy code corresponding to said particular match vector." As recited in claim 1 and similar feature in claim 14.
 limitation such features. For example, In one embodiment, said determining which of the first or second CAM result is correct includes determining the first CAM result is correct in response to: (a) performing an error detection operation on a first CAM entry corresponding to the first CAM result to identify no error, (b) performing an error detection operation on a second CAM entry corresponding to the second CAM result to identify no error, and (c) identifying that the first CAM result corresponds to a higher-priority CAM entry in said priority order of said CAM entries than the CAM entry corresponding to the second CAM result. In one embodiment, the first and second plurality of CAM entries are stored in different ternary content-addressable memories. In one embodiment, the first and second plurality of CAM entries are stored in different binary content-addressable memories. See paragraph [0014].
Briefly turning to FIG. 1B, illustrated are CAM entries 112 and 122 used in one embodiment. CAM entries 112 are a duplicate of CAM entries 122, with each being stored or otherwise maintained in a same priority order. CAM entries 112 and 122 are standard CAM entries (e.g., binary, ternary, or other CAM entries) supplemented with an error detecting or error protecting code so that an error detection operation can be performed on each entry. In this manner and as part of a lookup operation, a CAM can check the highest-priority matching CAM entry to see if it has at least one error, and to generate an error code value at least identifying whether or not there was a detected error. This error detection operation can be performed using one of an extensible number of implementations, such as, but not limited to via logic, or configuring the CAM (or other entity) to read the highest-priority matching CAM entry and an associated error detection or correction code, and then perform the error detection operation. See paragraph [0029]. 
Control logic 210 receives the first and second CAM results 213, 223, and for each of these results 213, 223 identifying a hit condition, retrieves (217/219, 227/229) the corresponding CAM entry and its corresponding error protection code (e.g., from a separate memory), and performs an error detection operation on the retrieved entry and error protection code to identify whether or not there is an error (e.g., identifies the first error code value for the first CAM result and/or the second error code value for the second CAM result). The result analyzer portion of control logic 210 processes the first and second CAM results and first and second error code values (if generated) to generate lookup result 207. In one embodiment, lookup result 207 includes a hit or miss indication. In one embodiment, if a valid matching entry was determined, lookup result 207 includes either an identification of the matching entry (e.g., the address of the valid matching entry in a CAM), or an action value retrieved from an adjunct memory based on the valid matching entry. In one embodiment, lookup result 207 includes an identification of whether zero, one or two errored entries were detected during the lookup operations. See paragraph [0048].
Processing begins with process block 260. In process block 262, a lookup operation is performed based on a lookup word: (1) on a first plurality of CAM entries to determine a first CAM result; and (2) on a second plurality of CAM entries to determine a second CAM result. As determined in process block 263, if no hit was detected in either the first or second plurality of entries, then in process block 264, a miss (e.g., no hit) indication is generated as the lookup result. Otherwise, as determined in process block 265, if a same result (e.g., the same entry was matched in both the first plurality of entries and in the second plurality of entries), then in process block 266, the lookup result is generated, which typically includes a hit indication and an identification of a highest-priority matching entry in either of the first or second plurality of entries (which may be an address of the matching entry in one of the CAMs) and/or a value determined based on the matching entry (e.g., from a lookup operation in an adjunct memory based on an address of the matching entry). See paragraphs [0051-0052]. For the Applicant’s convenience, see Fig 2C is reproduced below.

    PNG
    media_image1.png
    756
    691
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-9 and 14-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yankilevich et al. (U.S. PN: 2017/0206129"herein after as Yankilevich" in view of Burns et al. (U.S. PN: 2009/0271570) "herein after as Burns."

As per claim 1:
Yankilevich substantially teaches or discloses a method, comprising: performing a single lookup operation in a plurality of content-addressable memory entries based on a single lookup word resulting in one or more match vectors (see abstract, paragraph [0023], herein in accordance with an example TCAM model. (Note that the Keys-Mask pairs may differ for different TCAM models.) When performing Lookup operation with Pattern number i from the "1 Value Patterns" group 104a, the hit output array (e.g., 312 of FIG. 3) will be set in all the Rules of TCAM which have 1 or don't care in their i's column. Equivalently, Lookup operation with Pattern i from the "0 Value Patterns" group 104b, will cause the hit output array to be set in all the Rules with 0 or don't care in their i's column, and Fig. 2), with each of said match vectors including an entry match result for each of the plurality of content-addressable memory entries (see paragraph [0024], herein wherein an arrangement for checking a TCAM for software errors, according to various embodiments, is illustrated. As shown, for the embodiments, the fault detection patterns (e.g., in Keys-Mask pairs) may be generated and stored in a table 302. Per predefined time, all of the fault detection patterns may be generated, outputted and used as keys to perform look up operations on TCAM 102, to generate hit output arrays 312, and Fig. 3); and generating an accurate result match vector by hardware of a content-addressable memory lookup engine (see paragraph [0024], herein generation may be performed on-the-fly when the look up operations on TCAM 102 are performed, e.g., at every checking phase, and Fig. 3, hit 312); wherein the plurality of content-addressable memory entries consists of N content-addressable memory entries, with N being an integer greater than one (see paragraph [0015], herein the technology may include a set of fault detection patterns which may be compared against all entries in TCAM (regular lookup operation) one by one, to generate a hit output pattern or array. The produced hit output pattern or array may then be used to generate a parity signature and checked against an expected parity for that pattern); wherein said match entry result is a single bit (see paragraph [0015], herein the technology may include a set of fault detection patterns which may be compared against all entries in TCAM (regular lookup operation) one by one, to generate a hit output pattern or array, and Fig. 5); and wherein each of said one or more match vectors consists of N bits (see paragraph [0025], herein the Parity signature of a hit output array 312 may be compared against the expected parity value to determine if the two values match, using comparator 306).

However, Burns in analogous art teaches with said generating including processing each particular match vector of said one or more match vectors with a particular error accuracy code corresponding to said particular match vector (see paragraph [0033], herein each of these CAM results 113, 123 includes a hit/miss indication; and if there is a hit (i.e., a match is detected on one or more of the entries): an identification of the highest-priority matching entry, and an error code value identifying at least whether or not an error detection operation performed on the matching CAM entry identified an error, paragraph [0048], herein performs an error detection operation on the retrieved entry and error protection code to identify whether or not there is an error, paragraphs [0014, 0029, & 0052] and Fig. 1 lookup result 207, Fig. 2c step 266).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Yankilevich with the teachings of Burns by processing each particular match vector of said one or more match vectors with a particular error accuracy code corresponding to said particular match vector.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the processing each particular match vector of said one or more match vectors with a particular error accuracy code corresponding to said particular match vector would have improved the error detecting and /or correction capability.

As per claim 2:
see paragraph [0026], herein a first content-addressable memory (CAM) configured to perform a lookup operation on its entries with a lookup word in order to produce a first CAM result; a second CAM configured to perform a lookup operation on the lookup word in order to produce a second CAM result, wherein the first and second CAMs are programmed with same entries in the same priority-order; and a result analyzer configured to determine a first error code value associated with the first CAM result and a second error code value associated with the second CAM result; and to determine a lookup result based on the first and second CAM results and the first and second error code values, and Fig. 1C, step162). 

As per claim 3:
Burns teaches that wherein   is an error correction code (ECC) (see paragraph [0029], herein CAM entries 112 are a duplicate of CAM entries 122, with each being stored or otherwise maintained in a same priority order. CAM entries 112 and 122 are standard CAM entries (e.g., binary, ternary, or other CAM entries) supplemented with an error detecting or error protecting code so that an error detection operation can be performed on each entry. In this manner and as part of a lookup operation, a CAM can check the highest-priority matching CAM entry to see if it has at least one error, and to generate an error code value at least identifying whether or not there was a detected error); and wherein said lookup result integrity processing each of the one or more match vectors with a corresponding error accuracy code results in error correcting of a bit in a particular match vector of said one or more match vectors  (see paragraph [0029], herein this error detection operation can be performed using one of an extensible number of implementations, such as, but not limited to via logic, or configuring the CAM (or other entity) to read the highest-priority matching CAM entry and an associated error detection or correction code, and then perform the error detection operation). 

As per claim 4:
Burns teaches that wherein each of the plurality of content-addressable memory entries is a binary content-addressable memory entry (see paragraph [0029], herein CAM entries 112 and 122 are standard CAM entries (e.g., binary, ternary, or other CAM entries) supplemented with an error detecting or error protecting code so that an error detection operation can be performed on each entry). 

As per claim 5:
Burns teaches that comprising updating a particular entry of the plurality of content-addressable memory entries to store a vector (see paragraph [0039], herein if both of the first and second error code values identify an error, then in process block 168, a search error is identified as the lookup result, and the determined matching entry in each of the first and second plurality of CAM entries is updated to remove the respective error); and updating a corresponding one error correction code stored in said memory based on a current value of the corresponding one error correction code XOR'd with a particular error correction code of the vector (see paragraph [0031], herein assume a codeword contains n bits of which m are data bits and r are error-correcting or error-detecting bits (e.g., redundant or check bits), with n=m+r. There are many well-known ways to generate the error-detecting and error-correcting bits. Given two codewords, it is possible to determine how many bits differ (e.g., by exclusively-OR'ing or one bit summing the corresponding bits of the two codewords and summing these results). The number of bit positions in which two codewords or a set of codewords differ is called the Hamming distance. A Hamming distance of d, means that it will require d single-bit errors to convert one codeword to another codeword). 

As per claim 6:
Burns teaches that wherein said particular error accuracy code for said each particular match vector is an error correction code (ECC) (see paragraph [0029], herein this error detection operation can be performed using one of an extensible number of implementations, such as, but not limited to via logic, or configuring the CAM (or other entity) to read the highest-priority matching CAM entry and an associated error detection or correction code, and then perform the error detection operation). 

As per claim 7:
Burns teaches that wherein said lookup result integrity processing said the one or more match vectors results in error correcting of a bit in a particular match vector of said one or more match vectors (see paragraph [0033], herein each of these CAM results 113, 123 includes a hit/miss indication; and if there is a hit (i.e., a match is detected on one or more of the entries): an identification of the highest-priority matching entry, and an error code value identifying at least whether or not an error detection operation performed on the matching CAM entry identified an error, and Fig. 2c step 268).

As per claim 8:
see paragraph [0028], herein lookup words (103) are generated from packets 101 and lookup results (107) are used to process packets (109), and Fig. 1A); and processing the packet based on processing information acquired based on a matching content-addressable memory entry of the plurality of content-addressable memory entries identified as matching in the accurate result match vector (see paragraph [0032], herein packets 101 are received by packet processor 102, which determines lookup word 103 on which to perform a lookup operation on CAM entries 112 and 122. Lookup word 103 is provided to control logic 110). 

As per claim 9:
Burns teaches that wherein said particular error accuracy code for said each particular match vector is an error detection code (see paragraph [0029], herein this error detection operation can be performed using one of an extensible number of implementations, such as, but not limited to via logic, or configuring the CAM (or other entity) to read the highest-priority matching CAM entry and an associated error detection or correction code, and then perform the error detection operation).

As per claim 14:
Yankilevich substantially teaches or discloses an apparatus, comprising: a plurality of content-addressable memory operation portions that collectively perform a lookup operation on a lookup word in a plurality of content-addressable memory entries (see abstract, paragraph [0023], herein in accordance with an example TCAM model. (Note that the Keys-Mask pairs may differ for different TCAM models.) When performing Lookup operation with Pattern number i from the "1 Value Patterns" group 104a, the hit output array (e.g., 312 of FIG. 3) will be set in all the Rules of TCAM which have 1 or don't care in their i's column. Equivalently, Lookup operation with Pattern i from the "0 Value Patterns" group 104b, will cause the hit output array to be set in all the Rules with 0 or don't care in their i's column, and Figs. 2&3), with each of the lookup word and said content-addressable memory entries partitioned into a plurality of corresponding portions (see paragraph [0024], herein wherein an arrangement for checking a TCAM for software errors, according to various embodiments, is illustrated. As shown, for the embodiments, the fault detection patterns (e.g., in Keys-Mask pairs) may be generated and stored in a table 302. Per predefined time, all of the fault detection patterns may be generated, outputted and used as keys to perform look up operations on TCAM 102, to generate hit output arrays 312, and Fig. 5); wherein each of the plurality of content-addressable memory operation portions includes a plurality of content-addressable memory entry portions that store source vectors (see paragraph [0022], herein the fault detection patterns for checking soft errors of TCAM 102 may be comprised of two sets of N.sub.B.times.N.sub.B patterns as illustrated. The two groups of patterns, may be example "1 Value Patterns" 104a and example "0 Value Patterns 104b shown in FIG. 1), matching logic to produce a portion match vector identifying the result of matching said source vectors in the plurality of content-addressable memory entry portions to a lookup word portion of the lookup word (see paragraph [0015], herein the technology may include a set of fault detection patterns which may be compared against all entries in TCAM (regular lookup operation) one by one, to generate a hit output pattern or array. The produced hit output pattern or array may then be used to generate a parity signature and checked against an expected parity for that pattern); and a result combination logic that generating an accurate result match vector by combining said accurate portion match vector produced by each of the see paragraph [0025], herein the resulted hit output array 312 of each pattern may then be inputted to parity generator 304 to have its Parity signature generated, and Fig. 3, hit 312). 
Yankilevich does not explicitly error-correction unit to process the portion match vector and an error correction code (ECC) to produce an accurate portion match vector.
However, Burns in analogous art teaches error-correction unit to process the portion match vector and an error correction code (ECC) to produce an accurate portion match vector (see paragraph [0033], herein each of these CAM results 113, 123 includes a hit/miss indication; and if there is a hit (i.e., a match is detected on one or more of the entries): an identification of the highest-priority matching entry, and an error code value identifying at least whether or not an error detection operation performed on the matching CAM entry identified an error, paragraph [0048], herein performs an error detection operation on the retrieved entry and error protection code to identify whether or not there is an error, paragraphs [0014, 0029, & 0052], and Fig. 1 lookup result 207, Fig. 2c step 266).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Yankilevich with the teachings of Burns by processing the portion match vector and an error correction code (ECC) to produce an accurate portion match vector.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the processing the portion match vector and an error correction code (ECC) to produce an accurate portion match vector would have improved the error detecting and /or correction capability.

As per claim 15:
Burns teaches that wherein each of the plurality of content-addressable memory operation portions retrieves the ECC from storage based on the lookup word portion (see paragraph [0048], herein and performs an error detection operation on the retrieved entry and error protection code to identify whether or not there is an error (e.g., identifies the first error code value for the first CAM result and/or the second error code value for the second CAM result)). 

As per claim 16:
Burns teaches that wherein each of the plurality of content-addressable memory entries is a binary content-addressable memory entry (see paragraph [0029], herein CAM entries 112 and 122 are standard CAM entries (e.g., binary, ternary, or other CAM entries) supplemented with an error detecting or error protecting code so that an error detection operation can be performed on each entry). 

As per claim 17:
Burns teaches that wherein each of the plurality of content-addressable memory entries is a ternary content-addressable memory entry (see paragraph [0029], herein CAM entries 112 and 122 are standard CAM entries (e.g., binary, ternary, or other CAM entries) supplemented with an error detecting or error protecting code so that an error detection operation can be performed on each entry). 

As per claim 18:
see abstract, paragraph [0023], herein in accordance with an example TCAM model. (Note that the Keys-Mask pairs may differ for different TCAM models), and Fig. 2); matching logic to produce a match vector including an entry match result for each of the plurality of content-addressable memory entries based on a matching between said stored source vectors and a lookup word (see abstract, paragraph [0024], herein the fault detection patterns (e.g., in Keys-Mask pairs) may be generated and stored in a table 302. Per predefined time, all of the fault detection patterns may be generated, outputted and used as keys to perform look up operations on TCAM 102, to generate hit output arrays 312, and Fig. 3).
Yankilevich does not explicitly teach an error-correction unit to process the match vector and a particular error correction code (ECC) to produce an accurate portion match vector.
However, Burns in analogous art teaches an error-correction unit to process the match vector and a particular error correction code (ECC) to produce an accurate portion match vector (see paragraph [0033], herein each of these CAM results 113, 123 includes a hit/miss indication; and if there is a hit (i.e., a match is detected on one or more of the entries): an identification of the highest-priority matching entry, and an error code value identifying at least whether or not an error detection operation performed on the matching CAM entry identified an error, paragraph [0048], herein performs an error detection operation on the retrieved entry and error protection code to identify whether or not there is an error, and Fig. 2c step 268).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Yankilevich with 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the processing the match vector and a particular error correction code (ECC) to produce an accurate portion match vector would have improved the error detecting and /or correction capability.

As per claim 19:
Burns teaches that comprising memory storing an error correction code (ECC) for each of the possible lookup values (see paragraph [0045], herein these CAM entries include a memory storage location configured for storing an error detecting or error protecting code); wherein the error-correction unit receives the particular ECC retrieved from said memory based on the lookup word  (see paragraph [0048], herein and performs an error detection operation on the retrieved entry and error protection code to identify whether or not there is an error (e.g., identifies the first error code value for the first CAM result and/or the second error code value for the second CAM result)).

As per claim 20:
Burns teaches that wherein each of the plurality of content-addressable memory entries is a binary content-addressable memory entry (see paragraph [0029], herein CAM entries 112 and 122 are standard CAM entries (e.g., binary, ternary, or other CAM entries) supplemented with an error detecting or error protecting code so that an error detection operation can be performed on each entry).

6.	Claims 10-13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yankilevich in view of Burns in further view of Shoham et al. (U.S. PN: 2014/0059288) "herein after as Shoham."

As per claim 10:
Yankilevich-Burns as combined teaches wherein said one or more match vectors comprise a plurality of portion match vectors (Yankilevich, see paragraph [0025], herein Interleaving Parity may be used to spare time required to generate the parity of all the arrays and make it better protected from cases when there are soft error in two (or any other even number) of soft errors in the same column. Odd and even rules in hit output array may get their parity bits generated in parallel to each other. On generation, the Parity signature of a hit output array 312 may be compared against the expected parity value to determine if the two values match, using comparator 306); and wherein said performing the lookup operation includes producing the plurality of portion match vectors using a content-addressable memory matching operation in each of a plurality of entry portions of the plurality of content-addressable memory entries based on a corresponding portion of the lookup word (Yankilevich , see abstract, paragraph [0023], herein in accordance with an example TCAM model. (Note that the Keys-Mask pairs may differ for different TCAM models.) When performing Lookup operation with Pattern number i from the "1 Value Patterns" group 104a, the hit output array (e.g., 312 of FIG. 3) will be set in all the Rules of TCAM which have 1 or don't care in their i's column. Equivalently, Lookup operation with Pattern i from the "0 Value Patterns" group 104b, will cause the hit output array to be set in all the Rules with 0 or don't care in their i's column, and Fig. 2); and wherein generating the accurate result match vector includes combining each of the plurality of specific accurate portion result vectors (Yankilevich, see paragraph [0025], herein the resulted hit output array 312 of each pattern may then be inputted to parity generator 304 to have its Parity signature generated, and Fig. 3, hit 312).
Yankilevich-Burns as combined does not explicitly teach wherein said lookup result integrity processing each particular match vector of said one or more match vectors includes processing each specific portion match vector of the plurality of portion match vectors with a specific error accuracy code corresponding to said specific portion match vector to generate a specific accurate portion result vector of a plurality of specific accurate portion result vectors.
However, Shoham in analogous art teaches wherein said processing each particular match vector of said one or more match vectors includes processing each specific portion match vector of the plurality of portion match vectors with a specific error accuracy code corresponding to said specific portion match vector to generate a specific accurate portion result vector of a plurality of specific accurate portion result vectors (see paragraph [0037], herein a plurality of content-addressable memory entries; and control logic configured to cause a plurality of iterations of lookup operations, based on different bit portions of a batch entry lookup word, to be performed on the plurality of content-addressable memory (CAM) entries, and to identify an overall matching batch entry of a plurality of batch entries stored among said content-addressable memory entries based on the results of the plurality of iterations of lookup operations, and Fig. 2).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the processing each particular match vector of said one or more match vectors includes processing each specific portion match vector of the plurality of portion match vectors with a specific error accuracy code corresponding to said specific portion match vector to generate a specific accurate portion result vector of a plurality of specific accurate portion result vectors would have improved the system performance.

As per claim 11:
Shoham teaches that said hardware of the content-addressable memory lookup engine acquiring from memory each of the plurality of specific accurate portion result vectors based on a corresponding portion of the single lookup word (see paragraph [0050], herein corresponding bits of the lookup word 206 for the first iteration are matched against each of CAM entries 200, with the individual matching results of each CAM entry 200 captured in native result vector (NRV) 209, and Fig. 2). 

As per claim 12:
Burns teaches that comprising: determining the single lookup word based on a packet (see paragraph [0028], herein lookup words (103) are generated from packets 101 and lookup results (107) are used to process packets (109), and Fig. 1A); and processing the packet based on processing information acquired based on a matching content-addressable memory entry of the plurality of content-addressable memory entries identified as matching in the accurate result match vector (see paragraph [0032], herein packets 101 are received by packet processor 102, which determines lookup word 103 on which to perform a lookup operation on CAM entries 112 and 122. Lookup word 103 is provided to control logic 110). 

As per claim 13:
Burns teaches that wherein the matching content-addressable memory entry is the highest-priority entry of the plurality of content-addressable memory entries identified as matching in the accurate result match vector (see paragraph [0033], herein an identification of the highest-priority matching entry, and an error code value identifying at least whether or not an error detection operation performed on the matching CAM entry identified an error). 

Conclusion
7.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112